Per Curiam,
The husband of the appellee, while in the employ of the appellant, was struck by an automobile belonging to the Richards-Kelly Company,' and sustained injuries *380which resulted in his death. The appellant executed an agreement to pay compensation for his death, which was approved by the compensation board. The appellee brought an action against the Richards-Kelly Company, which was discontinued upon its payment to her of a certain sum in settlement of her claim against it. Thereupon the appellant filed a petition before the referee for the termination of the compensation agreement, but it was dismissed. On appeal, the compensation board modified the agreement by treating the sum paid to the claimant by the Richards-Kelly Company as an advance payment; but with this the appellant was dissatisfied and appealed to the court below. His petition for the termination of the agreement was there denied, for the reason given in the opinion dismissing his appeal, and on that opinion this appeal is dismissed, at the costs of the appellant.